Citation Nr: 1418017	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-00 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a sinus disorder, to include sinusitis and allergic rhinitis.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 2000 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  During the pendency of this appeal, the Veteran's claims file was transferred to the RO in Winston-Salem, North Carolina.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In June 2013, the Board remanded the Veteran's claim of entitlement to service connection for a sinus disorder, to include sinusitis and allergic rhinitis, in order to obtain a supplemental opinion from a February 2013 VA examiner.  In pertinent part, the Board directed the examiner to render an opinion as to whether any current sinus disorder was related to the Veteran's reported inservice symptoms and/or inservice exposure to vehicle exhaust, smoke from burning trash or feces, solvents, and paints.  In so doing, the Board emphasized that the examiner "must incorporate the Veteran's lay report of symptoms in service and his continuous post-service symptoms."  

In September 2013, a VA examiner provided a supplemental opinion to the February 2013 VA opinion.  The VA examiner reviewed the Veteran's relevant treatment reports.  Based upon this review, the examiner opined that the Veteran's current sinus disorder, to include any sinus disorder diagnosed during the appeal period, was "less likely as not related to the Veteran's reported in-service symptoms, as well as his exposure to vehicle exhaust and/or amoke [sic] from burning trash or feces, solvents, and paints while in service."  In support of this conclusion, the examiner noted that there were no complaints of allergies, rhinitis, or sinusitis until 2007.  The examiner also noted that there was no evidence of problems while the Veteran was in Iraq or up to one year after returning.  

As mentioned above, the Board specifically directed the examiner to consider the Veteran's report of in-service symptoms and his report of experiencing symptoms continuously after his active service discharge.  The Veteran's report of in-service and post-service symptoms is competent evidence as to the presence of observable symptoms such as difficulty breathing, and, thus, must be addressed as such.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  The September 2013 supplemental opinion rests entirely on the Veteran's service and post-service treatment reports and the "gap" between the Veteran's service discharge and the first post-service diagnosis of record.  However, "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Based on the above, the Board finds that the September 2013 supplemental opinion is not adequate for purposes of determining entitlement to service connection for a sinus disorder.  "[O]nce the [VA] undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, [VA] must provide an adequate one."  Barr, 21 Vet. App. at 311.  Consequently, a remand is required to obtain a supplemental opinion or to afford the Veteran another VA examination.

Additionally, because the RO did not ensure that the September 2013 supplemental opinion fully addressed the June 2013 remand directives, the Board finds that the RO did not substantially comply with the June 2013 remand.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board finds that a remand for corrective action is required.  

Accordingly, the case is remanded for the following actions:

1. After completing any notification and/or development action deemed warranted by the record, the evidence of record, to include all electronic records, must be referred to the examiner who completed the September 2013 opinion.  The evidence of record and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Specifically, the examiner must provide an opinion as to whether any current sinus disorder, to include any sinus disorder diagnosed during the appeal period, is related to the Veteran's reported in-service symptoms, as well as his exposure to vehicle exhaust and/or smoke from burning trash or feces, solvents, and paints while in service.  When rendering the supplemental opinion, the examiner MUST specifically incorporate and discuss the Veteran's lay report of symptoms in service AND his continuous post-service symptoms.  The examiner must address whether the Veteran's lay report of symptoms in service constitute the onset of allergic rhinitis.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2. If the September 2013 VA examiner is not available, the Veteran must be afforded another VA examination to determine the nature and etiology of any current sinus disorder.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any current sinus disorder, to include any diagnosed sinus disorder during the appeal period, is etiologically related to the Veteran's active duty service, to include in-service exposure to vehicle exhaust and/or smoke from burning trash or feces, solvents, and paints.  When rendering the supplemental opinion, the examiner MUST specifically incorporate and discuss the Veteran's lay report of symptoms in service AND his continuous post-service symptoms.  The examiner must address whether the Veteran's lay report of symptoms in service constitute the onset of allergic rhinitis.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3. If a new examination is required, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

5. Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an opportunity to respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

